27 So. 3d 147 (2010)
Rafael SANTOS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-3917.
District Court of Appeal of Florida, Fifth District.
January 29, 2010.
Rafael Santos, Century, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is denied. Petitioner has not alleged sufficient facts to show that his appeal rights were frustrated by state action, ineffective assistance of counsel, or extraordinary circumstances.
PETITION DENIED.
GRIFFIN, EVANDER and JACOBUS, JJ., concur.